TANNER, P. J.
This is an action of trespass on the case in which the plaintiff alleges that the defendants leased from the owners' of the building in which the plaintiff was a tenant the said building and said owners authorized said defendants to move said building, and that said defendants procured a certain building moving company to move said building, thereby cutting off the gas and water supply of said plaintiff and forcing him to leave said building.
The ease is heard upon demurrer to the declaration.
The substance of the demurrer is that the defendants are not responsible for the acts of the building company in interfering with the gas and water supply. But it does appear from the declaration that defendants did authorize the act of the building company in moving said building, and such moving of said building would necessarily result in cutting off the gas and water supply as alleged in said declaration.
If the declaration states a case of trespass, it is sufficient. If, on the other hand, it should be held that it states a case of trespass on the case, it is equally sufficient. Either trespass or trespass on the ease may be proved in an action of trespass on the case.
Adams vs. Loraine Mfg. Co., 29 R. I. 333.
Mossessian vs. Callender, McAuslan & Troup Co., 24 R. I. 168.
Benton vs. James Hill Mfg. Co., 26 R. I. 192.
Demurrer overruled.